 In the Matter Of' UNITED STATES SMELTING, REFINING AND MININGCOMPANYandFAIRBANKS MINE WORKERS' UNION, LOCAL No. 444,CHARTERED BY INTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS, AFFILIATED WITH C. I. O.Case No. R-2001-Decided September 21, 1940Jurisdiction:gold mining industry.Investigation and Certification of RepresentativesA question concerning representation has arisen where none of choiceson ballot in consent election received a majority.Further election directed at request of two unions whose combined votein prior inconclusive consent election constituted a majority of ballots cast.Unit Appropriate for Collective Bargaining:all employees, excluding office,clerical, supervisory, professional, and technical personnel, employed by theCompany at its operations in the Fairbanks Recording Precinct, Territory ofAlaska.Mr: Southall R. Pfund,of Fairbanks, Alaska, andRopes, Gray,Best,CoolidgecCRugg,byMr. Charles E. Wyzanski, Jr., Mr.Archibald Cox,andMr. Henry C. Moses, Jr.,of Boston, Mass., for'the Company.-Mr. J. A. Latlianan, Jr.andMr.W. A.Rasmussen,of Fairbanks,Alaska, for Local 444.'Mr. Howard F. Hemen,of Fairbanks, Alaska, for Local 22316.Mr. John C. Smith,of Fairbanks, Alaska, for the Brotherhood.Mr. Edward Scheunemann,of counsel to .the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 3, 1940, Fairbanks Mine Workers' Union, Local No. 444,chartered by International Union of Mine, Mill & Smelter Workers,affiliated with C. I. 0., herein called Local 444, filed with the RegionalDirector for the Nineteenth Region (Seattle,Washington) a. peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of, employees of the United States Smelting,Refining, and Mining Company, Fairbanks, Alaska, herein called27 N. L. It 13, No 83383 384DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On June 22, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3; of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation anddirected the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 22, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon Local 444,and upon Alaska Miners' and Allied Craftsmen's Federal Union#22316, affiliated with the A. F. of L., herein called Local 22316,and the Brotherhood of Alaska Miners, herein called the Brother-hood, labor organizations claiming to represent employees directlyaffected by the investigation.On June 29, 1940, the parties entered into a Consent ElectionAgreement providing for a consent election.On July 3, 1940, pursuant to notice, a hearing was opened beforePatrickH.Walker, the Trial Examiner duly designated by theBoard.The Company, represented by counsel, and Local 444 andLocal 22316, by their officials, participated in the hearing.The TrialExaminer recessed the hearing until July 5, 1940.On July 3, 1940,the Regional Director issued and duly served upon the parties anOrder postponing the hearing until further notice.From July 3 to July 13, 1940, an election was conducted under thesupervision of Patrick H. Walker as agent for the Regional Directorand pursuant to the terms of the Consent Election Agreement amongall the employees of the Company, excluding office, clerical, super-visory, professional, and technical personnel to, determine whetherthey desired to be represented by Local 444, Local 22316, the Brother-hood, or by none for purposes of collective bargaining.. On July 15,1940,Walker notified the parties that the election results were asfollows :Total on eligibility list-------------------------------------- 808Total ballots cast------------------------------------------- 720Total votes in favor of Local 22316-------------------------- 29Total votes in favor of Local 444----------------------------- 345Total votes in favor of the Biotherhood--------------------- 11Total votes in favor of none------ -------------------------- 333Total blank ballots------------------------------------------0Total void ballots -------------------------------------------2Total challenged votes-----------------------------------0Total on eligibility list not voting----------------------------88 UNITED STATES SMEUTING, REFINIl' G AND AWING COMPANY 385On August 3, 1940, the Regional Director issued and duly servedupon the parties an Order reopening the hearing. Pursuant tonotice, the hearing was resumed on August 8 and 13, 1940, beforePatrickH.Walker, the Trial Examiner previously designated bythe Board.The Company, represented by counsel, and Local 444,Local 22316, and the Brotherhood, represented by their officials, par-ticipated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the course of the hearing theTrial Examiner made a number of rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner 'and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On August 15, 1940, the Company filed a request for oral argu-ment and for permission to file a brief, and on August 19 and 22,1940, the Board granted both requests.On September 2, 1940, theCompany filed a brief with the Board. Since the record shows that,a large number of employees who are eligible to vote in an electionwill soon leave Fairbanks due to the seasonal curtailment in theCompany's operations, we shall not postpone the election hereinafterdirected pending oral argument.We will, however, afford all partiesan opportunity to present oral argument prior to our final decisionto certify any of the labor organizations or to dismiss,.the petition.FINDINGS OF FACT'1.THE BUSINESS OF THE COMPANYUnited States Smelting, Refining, and Mining Company, a Mainecorporation, with its principal office in Boston,Massachusetts, isengaged in the business of mining, milling, smelting, and refiningnonferrous metals.Itmaintains offices in Salt Lake' City, Utah,Fairbanks, Alaska, and Nome, Alaska.This proceeding involvesonly the Company's gold dredging operations at Fairbanks,Alaska.During'the years 1936 to 1939, inclusive, the Company purchasedtools, equipment, and supplies for use in its operations at Fairbanksvalued at approximately $900,000 and it received approximately 7aper cent in value of such materials from outside the territory ofAlaska.During the same period the Company shipped gold valuedin excess of $1,000,000 to the United States Assay Office in Seattle,Washington.The Company admits that it is engaged in commercewithin the meaning of the Act.323428-42-vol 27-26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDFairbanksMineWorkers' Union, Local No. 444, chartered byInternationalUnion of Mine, Mill, & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, Allied Craftsmen's'Federal Union #22316, affiliated with the American Federation ofLabor, and the Brotherhood of Alaska Miners, unaffiliated, are labororganizations admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONjThe 'parties agreed to the Consent Election Agreement in orderto determine the collective bargaining agency desired by the Com-pany's employees.The results of the election are inconclusive sincenone of the choices on the ballot received a majority of the validvotes cast.From the number of ballots cast for each labor organi-zation, however, it is apparent that a majority of those voting desirecollective bargaining.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations- of the Compaydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes' burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated at the hearing, and we find, 'that'all em-ployees of the Company, excluding office, clerical, supervisory, pro-fessional, and technical personnel, employed' by the Company at itsoperations in the Fairbanks Recording Precinct, Territory of Alaska,constitute a unit appropriate for the purposes of collective bar-gaining, and we find further that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and ivill otherwise effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESLocal 444 and Local 22316 both contended at the hearing thatthe Board should direct a further election, among the employees in, UNI'T'ED STATES SMEIITING, REFINING AND MINING COMPANY 387the unit found appropriate by the Board to determine whether they-desire to be represented by Local 444, Local 22316, or the Brother-hood.'The Brotherhood did not object to this contention.TheCompany opposed the contention.In view of the request of Local 444 and Local 22316, we shalldirect the holding of a further election in the form agreed upon 2Eligibility to vote in such election shall be determined upon thesame basis that was used in the consent election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in, the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation' authorized by-theBoard to determine representatives for the purposes of collectivebargaining with United States Smelting, Refining, and Mining Com-pany, Fairbanks, Alaska, . an election by secret ballot shall be con-,ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of John O'Connor, Commissioner of Conciliation, Department'ofLabor, acting in this matter as agent for the National LaborRelations Board, and pursuant to Article III, Section 9, of saidRules and Regulations, among all the employees of the Companyeemployed at its operations in the Fairbanks Recording Precinct,Territory of Alaska, who were employed during the month of May1940 and at the time of the consent election, including those who,did not work at such times because they were ill or on vacation,and those wlio were then or have since been temporarily laid off,but excluding office, clerical, supervisory, professional, and-technicalpersonnel, and employees who have- since quit or been discharged forcause, to determine whether they desire to be represented by Fair-banksMine Workers' Union, No. 444, chartered by InternationalUnion of Mine, Mill, and Smelter Workers, affiliated with C. I. 0.,lAt the hearing Local 444 objected to the inclusion of the Brotherhood on the ballotsolely on the ground that the Brotherhood is not a labor organizationWe find the objection-tobe without meritSince it is clear from the entire record that Local 444 and Local22316 desire that the "no union"choice only be dropped from the ballot,and that theyare agreeable to a ballot containing the names of all of the labor organizations,we shallput the Brotherhood on the ballotHowever,we shall allow the Brotherhood to withdrawfrom the election if it desires to do so,by notifying the Regional Director2Matter of Conawmers Power CompanyandJut Brothel hood of Electrical Workers,Local876, 27 N L R B 199 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDor by Alaska Miners'and Allied Craftsmen'sFederal Union #22316,affiliatedwithA. F. L., or by Brotherhood of Alaska Miners as theirexclusive representative for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON concurring.In view of the agreement between the labor organizations hereinvolved whose combined vote in the consent election indicates thatamajority of the employees desire collective bargaining,I concurin the Direction of Election above.